Exhibit 10.9
 
EXECUTION COPY
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT, dated as of March 18, 2011, is entered into by and
between Advanced Environmental Recycling Technologies, Inc., a Delaware
corporation (“Borrower”) and the Additional Grantors (as hereinafter defined)
(the Borrower and the Additional Grantors collectively called the “Grantors” and
each, individually, a “Grantor”), in favor of H.I.G. AERT, LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties (as defined in the Credit Agreement referred to
below).
 
RECITALS:
 
WHEREAS, Borrower, Administrative Agent and the lenders party thereto are
executing a Credit Agreement, dated as of even date herewith (such agreement, as
may from time to time be amended, modified, increased, extended, restated or
supplemented, being hereinafter called the “Credit Agreement”);
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to the Borrower;
 
WHEREAS, in order to induce the Lenders to extend such credit pursuant to the
Credit Agreement, and to induce the Lenders and Affiliates of the Lenders to
enter into such Secured Swap Agreements: (a) each Grantor has agreed to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Collateral as defined herein and (b) each Grantor that is a
Domestic Subsidiary of the Borrower has guaranteed the Obligations of the
Borrower pursuant to the Guaranty Agreement; and
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to extend such credit under the Credit Agreement, the parties, each
Grantor hereby agrees with the Administrative Agent, for the benefit of the
Secured Parties, as follows:


SECTION 1. Definitions
 
1.1. The following terms, as used herein, have the meanings set forth below:
 
“Account Debtor” means the account debtor with respect to any Account and/or the
prospective purchaser of goods, services or both with respect to any contract or
contract right, and/or any party who enters into or proposes to enter into any
contract or other arrangement with any Grantor, pursuant to which such Grantor
is to deliver any personal property or perform any services.
 
“Agreement” means this Security Agreement, as the same may be amended, restated,
modified or supplemented and in effect from time to time in accordance with the
terms hereof.
 
“Cash Equivalents” means: (a) securities issued or fully guaranteed or insured
by the U.S. government or any agency thereof having maturities of not more than
six (6) months from the date of acquisition; (b) certificates of deposit, time
deposits, repurchase agreements, reverse repurchase agreements, or bankers’
acceptances, having in each case a term of not more
 
 
 

--------------------------------------------------------------------------------

 
than six (6) months, issued by any Lender, or by any U.S. commercial bank or any
branch or agency of a non-U.S. bank licensed to conduct business in the U.S.
having combined capital and surplus of not less than $250,000,000; (c)
commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Corporation or P-1 by Moody’s Investors Service Inc. and in either case having a
term of not more than three (3) months, (d) repurchase agreements with banks
described in clause (b) for securities described in clause (a), and (e) money
market and mutual funds provided that substantially all of the assets of such
fund are comprised of securities of the type described in clauses (a) through
(d).
 
 “Collateral” has the meaning assigned to that term in Section 2.
 
“Copyright Security Agreement” means, if any, each Copyright Security Agreement
executed and delivered by any Grantor to Administrative Agent, as the same may
be amended and in effect from time to time.
 
“Copyrights” means any copyrights, copyright registrations and copyright
applications, and all renewals, extensions and continuations of any of the
foregoing.
 
“Federal Registration Collateral” means Collateral with respect to which Liens
may be registered, recorded or filed under, or notice thereof given under, any
federal statute or regulation.
 
“Grantor” means (i) the Borrower and (ii) each Person that becomes a party to
this Agreement pursuant to Section 15 hereof.
 
 “Intellectual Property” means, collectively, all Copyrights, Patents and
Trademarks.
 
“Intellectual Property Security Agreement” means a Copyright Security Agreement,
a Patent Security Agreement or a Trademark Security Agreement.
 
“Patents” means any patents, patent registrations and patent applications and
all renewals, extensions and continuations of any of the foregoing.
 
“Patent Security Agreement” means, if any, each Patent Security Agreement
executed and delivered by any Grantor to Administrative Agent, as the same may
be amended and in effect from time to time.
 
“Permitted Liens” means Liens permitted under Section 6.02 of the Credit
Agreement.
 
“Pledged Collateral” means interests in any Equity Interests constituting
Collateral.
 
“Security Interests” means the security interests granted or provided for
pursuant to Section 2 hereof and pursuant to any Copyright Security Agreements,
Patent Security Agreements and Trademark Security Agreements, as well as all
other security interests created, assigned or provided as additional security
for the Secured Obligations pursuant to the provisions of this Agreement or any
of the other Credit Documents.
 
 
2

--------------------------------------------------------------------------------

 
“Trademark Security Agreement” means, if any, each Trademark Security Agreement
executed and delivered by any Grantor to Administrative Agent, as the same may
be amended and in effect from time to time.
 
“Trademarks” means any trademarks, trademark registrations, and trademark
applications, all renewals, extensions and continuations of any of the foregoing
and all goodwill attributable to any of the foregoing.
 
1.2. Other Definition Provisions.  References to “Sections” or “Schedules” shall
be to Sections or Schedules of this Agreement unless otherwise specifically
provided.  For purposes hereof, “including” is not limiting and “or” is not
exclusive.  Reference is hereby made to the Credit Agreement for a statement of
the terms thereof.  Except as provided by Section 1.3, capitalized terms used
herein and not otherwise defined herein shall have the respective meanings
provided for in the Credit Agreement.  Any of the terms defined in Section 1.1
may, unless the context otherwise requires, be used in the singular or the
plural depending on the reference.  All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.
 
1.3. Uniform Commercial Code Terms.  All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein.  To the extent the definition of any category or type
of collateral is expanded by any amendment, modification or revision to the
Uniform Commercial Code, such expanded definition will apply automatically as of
the date of such amendment, modification or revision.
 
SECTION 2. Grant of Security Interests.
 
To secure the payment and performance of its Secured Obligations, each Grantor
hereby grants to Administrative Agent for the benefit of the Secured Parties, a
lien on, security interest in and right of set-off against any and all right,
title and interest in and to any and all property and interests in property of
such Grantor, whether now owned or existing or hereafter created, acquired or
arising, including all of the following properties and interests in properties,
whether now owned or hereafter created, acquired or arising (all being
collectively referred to herein as the “Collateral”):
 
(a) all Accounts;
 
(b) all Chattel Paper;
 
(c) all Commercial Tort Claims;
 
(d) all contracts, together with all contract rights arising thereunder;
 
(e) all Deposit Accounts and all cash and other property deposited therein or
otherwise credited thereto from time to time and other monies and property in
the possession or under the control of Administrative Agent or any affiliate,
representative, agent or correspondent of Administrative Agent;
 
 
3

--------------------------------------------------------------------------------

 
(f) all Documents;
 
(g) all General Intangibles, including without limitation any and all
intellectual property;
 
(h) all Goods, including, without limitation, any and all Inventory, any and all
Equipment and any and all Fixtures;
 
(i) all Instruments;
 
(j) all Investment Property;
 
(k) all Letter-of-Credit Rights;
 
(l) all Supporting Obligations;
 
(m) any and all other personal property and interests in property whether or not
subject to the Uniform Commercial Code;
 
(n) any and all books and records, in whatever form or medium, that at any time
evidence or contain information relating to any of the foregoing properties or
interests in properties or are otherwise necessary or helpful in the collection
thereof or realization thereon;
 
(o) all Accessions and additions to, and substitutions and replacements of, any
and all of the foregoing; and
 
(p) all Proceeds and products of the foregoing, and all insurance pertaining to
the foregoing and proceeds thereof.
 
Capitalized terms used in this Section and not otherwise defined shall have the
meanings ascribed to such terms in the Uniform Commercial Code.
 
SECTION 3. Representations and Warranties.
 
Each Grantor represents and warrants to the Administrative Agent and each other
Secured Party as follows:
 
3.1. Binding Obligation; Perfection.  This Agreement constitutes a valid and
binding obligation of such Grantor, enforceable against it in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency or
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.  The Administrative Agent has a valid and
perfected security interest in the Collateral securing the payment of the
Secured Obligations, and such Security Interests are entitled to all of the
rights, priorities and benefits afforded by the Uniform Commercial Code or other
applicable law as enacted in any relevant jurisdiction which relates to
perfected security interests.
 
3.2. Organizational Information.  Schedule 3.2 of this Agreement sets forth (i)
the full, correct and current name of such Grantor as its appears in such
Grantor’s certificate or
 
 
4

--------------------------------------------------------------------------------

 
articles of incorporation or formation (or the equivalent thereto), (ii) any
names of such Grantor other than such Grantor’s current name, as set forth on
such Grantor’s certificate or articles of incorporation or formation (or the
equivalent thereto) during the five (5) year period preceding the date hereof,
(iii) such Grantor’s type of organization, (iv) such Grantor’s jurisdiction of
organization, (v) such Grantor’s location (as determined pursuant to Section
9-307 of the Uniform Commercial Code), (vi) such Grantor’s organizational
identification number (if any) and (vii) whether or not such Grantor is a
transmitting utility.
 
3.3. Collateral Locations.  Schedule 3.3 of this Agreement sets forth all
addresses at which any Collateral is located, indicating for each whether such
location is owned or leased by such Grantor, or owned or operated by a
third-party such as a warehouseman, consignee or processor.  Schedule 3.3 lists
the name and address of the record owner of each such location whether owned or
leased by Grantor.  Schedule 3.3 of this Agreement indicates which of the
foregoing addresses serves as such Grantor’s chief executive office.  Schedule
3.3 of this Agreement sets forth the legal description of all owned real
properties maintained by such Grantor, on which any Fixtures are located.
 
3.4. Existing Liens.  Other than Permitted Liens, such Grantor owns the
Collateral, and will own all after acquired Collateral, free and clear of any
Lien.  No effective financing statement or other form of lien notice covering
all or any part of the Collateral is on file in any recording office, except for
those pertaining to Permitted Liens.
 
3.5. Governmental Authorizations; Consents; Federal Registration Collateral.  No
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or consent of any other Person is required for (i) the
grant by such Grantor of the Security Interests granted hereby or for the
execution, delivery or performance of this Agreement by such Grantor; or (ii)
the exercise by Administrative Agent of its rights and remedies hereunder
(except as may have been accomplished by or at the direction of such Grantor or
Administrative Agent).  Except as set forth on Schedule 3.5 of this Agreement,
none of the Collateral is Federal Registration Collateral.  Except for (a) the
filing of UCC financing statements with the Secretary of State of such Grantor’s
jurisdiction of organization, (b) the filing of any necessary registrations,
recordations or notices, as applicable, in respect of any Federal Registration
Collateral and (c) the filing of any mortgages with respect to any real
property, no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or consent of any other Person is
required for the perfection of the Security Interests granted hereby and
pursuant to any other Credit Documents.
 
3.6. Accounts.  Each existing Account constitutes, and each hereafter arising
Account will constitute, the legally valid and binding obligation of the
applicable Account Debtor.  The amount represented by such Grantor to
Administrative Agent as owing by each Account Debtor, and the amount set forth
on any invoice pertaining to any Account is, or will be, the correct amount
actually and unconditionally owing, except for normal cash discounts and
allowances where applicable.  No Account Debtor has, or will have, any defense,
set-off, claim or counterclaim against such Grantor that can be asserted against
Administrative Agent and each other Secured Party, whether in any proceeding to
enforce Administrative Agent’s rights and each other Secured Party’s rights in
the Collateral or otherwise, except defenses, setoffs, claims or counterclaims
that are not, in the aggregate, material to the value of the Accounts.  None of
 
 
5

--------------------------------------------------------------------------------

 
the Accounts is, nor will any hereafter-arising Account be, evidenced by a
promissory note or other Instrument other than a check.
 
3.7. Inventory. All Inventory is, and will be, of good and merchantable quality,
free from any material defects, subject to such exceptions as are not, in the
aggregate, material to the value of the Inventory as a whole, as determined by
the Administrative Agent in its sole discretion.  Except with respect to
“ChoiceDek” (which brand is owned by Weyerhaeuser Building Materials and may
only be sold in Lowe's Home Improvement Warehouse), such Inventory is not, and
will not be, subject to any licensing, patent, trademark, trade name or
copyright agreement with any Person that restricts such Grantor’s or
Administrative Agent’s ability to manufacture and/or sell the Inventory.  The
completion and performance of the manufacturing process of such Inventory by a
Person other than such Grantor would be permitted under any contract to which
such Grantor is a party or to which the Inventory is subject. Such Grantor does
not sell any Inventory to any customer on approval or on any other basis that
entitles the customer to return, or which may obligate such Grantor to
repurchase, such Inventory.  None of such Grantor’s Inventory has been, or will
be, produced in violation of any material provision of the Fair Labor Standards
Act of 1938, or in material violation of any other law.
 
3.8. Intellectual Property.  The Copyrights, Patents and Trademarks listed on
Schedule 3.8 of this Agreement constitute all of the Intellectual Property owned
by such Grantor.  All Intellectual Property owned by such Grantor is valid,
subsisting and enforceable and all filings necessary to maintain the
effectiveness of such registrations have been made.  Such Grantor is the sole
and exclusive owner of the entire and unencumbered right, title and interest in
and to all Intellectual Property purported to be owned by such Grantor, free and
clear of any Liens (other than Permitted Liens), including without limitation
licenses and covenants by such Grantor not to sue third persons.  Such Grantor
has no notice of any suits or actions commenced or threatened with reference to
any such Intellectual Property.  The execution, delivery and performance of this
Agreement by such Grantor will not violate or cause a default under any such
Intellectual Property or any agreement in connection therewith.
 
3.9. Accurate Information.  All information heretofore, herein or hereafter
supplied to Administrative Agent and each other Secured Party by or on behalf of
such Grantor with respect to the Collateral is and will be accurate and complete
in all material respects.
 
3.10. Survival of Representations and Warranties.  All representations and
warranties of such Grantor contained in this Agreement shall survive the
execution and delivery of this Agreement.
 
SECTION 4. Covenants and Further Assurances.
 
4.1. Name or Entity Changes.  No Grantor shall change its name, type of
organization or jurisdiction of organization without the prior written consent
of Administrative Agent, which consent shall not be unreasonably withheld.
 
4.2. Accounts.  Except as otherwise provided in this Section 4.2, each Grantor
shall continue to collect, at its own expense, all amounts due or to become due
to such Grantor
 
 
6

--------------------------------------------------------------------------------

 
with respect to Accounts and apply such amounts as are so collected to the
outstanding balances thereof.  In connection with such collections, such Grantor
may take (and at Administrative Agent’s direction during the continuance of any
Event of Default, shall take) such action as such Grantor or Administrative
Agent, as applicable, may deem necessary or advisable to enforce collection of
the Accounts.  Other than credits, discounts, settlements, compromises and
releases in the ordinary course of business and in amounts which are not
material to such Grantor, no Grantor shall adjust, settle or compromise the
amount or payment of any Account, or release wholly or partly any Account
Debtor, or allow any credit or discount thereon, without the prior consent of
Administrative Agent.
 
4.3. Intellectual Property.
 
(a) If requested by the Administrative Agent in writing, each Grantor shall
promptly deliver to Administrative Agent each Copyright Security Agreement,
Patent Security Agreement and Trademark Security Agreement and all other
documents, instruments and other items as may be necessary for Administrative
Agent to file such agreements with the U.S. Copyright Office and the U.S. Patent
and Trademark Office, as applicable.
 
(b) In the event any Grantor acquires or becomes entitled to any new or
additional Federal Registration Collateral consisting of Intellectual Property,
or rights thereto, such Grantor shall give to Administrative Agent prompt
written notice thereof, and shall amend (and hereby so authorizes Administrative
Agent to amend) the schedules to the respective security agreements, if any have
been requested by the Administrative Agent, or enter into new or additional
security agreements to include any such new or additional Intellectual Property.
 
(c) Each Grantor shall: (i) diligently prosecute any Intellectual Property
application at any time pending; (ii)  make application for registration or
issuance of all new or additional Intellectual Property as reasonably deemed
appropriate by such Grantor; (iii) preserve and maintain all rights in the
Intellectual Property except for immaterial unused Intellectual Property; and
(iv) use commercially reasonable efforts to obtain any consents, waivers or
agreements necessary to enable Administrative Agent to exercise its remedies
with respect to any and all Intellectual Property.
 
(d) No Grantor shall abandon any material right to file an Intellectual Property
application nor shall any Grantor abandon any material pending Intellectual
Property application or registered Intellectual Property.
 
(e) No Grantor shall sell or assign its interest in, or grant any license under,
any Intellectual Property or enter into any other agreement with respect to any
Intellectual Property, and each Grantor further agrees that it shall not take
any action or permit any action to be taken by others subject to its control,
including licensees, or fail to take any action which would affect the validity
or enforcement of the rights granted to Administrative Agent under this
Agreement.
 
(f) Each Grantor agrees (i) to maintain the quality of any and all products in
connection with which the Trademarks are used, consistent with commercially
reasonable business practices, and (ii) to provide Administrative Agent, upon
Administrative Agent’s
 
 
7

--------------------------------------------------------------------------------

 
request from time to time, with a certificate of an officer of such Grantor
certifying such Grantor’s compliance with the foregoing.
 
4.4. Equipment.  Each Grantor shall cause all material Equipment to be
maintained and preserved in the same condition, repair and in working order as
when new, ordinary wear and tear excepted, and shall promptly make or cause to
be made all repairs, replacements and other improvements in connection therewith
that are necessary or desirable to such end.
 
4.5. General Intangibles.  Each Grantor shall use commercially reasonable
efforts to obtain any consents, waivers or agreements necessary to enable
Administrative Agent to exercise remedies hereunder and under the other Credit
Documents with respect to any of such Grantor’s rights under any General
Intangibles, including such Grantor’s rights as a licensee of Software.
 
4.6. Commercial Tort Claims.  Each Grantor shall promptly advise Administrative
Agent upon such Grantor becoming aware that it has any interest in Commercial
Tort Claims.  With respect to any Commercial Tort Claim in which any Grantor has
any interest, such Grantor shall execute and deliver such documents as may be
necessary or desirable, or that Administrative Agent may request, to create,
perfect and protect Administrative Agent’s security interest in such Commercial
Tort Claim.
 
4.7. [intentionally omitted]
 
4.8. Collateral Generally.
 
(a) Each Grantor hereby authorizes Administrative Agent to file one or more
financing or continuation statements, and amendments thereto (or similar
documents required by any laws of any applicable jurisdiction), relating to all
or any part of the Collateral without the signature of such Grantor (to the
extent such signature is required under the laws of any applicable
jurisdiction), which financing statements may describe the Collateral as “all
assets” or “all personal property” or words of like import.
 
(b) Each Grantor will furnish to Administrative Agent, from time to time upon
request, statements and schedules further identifying, updating, and describing
the Collateral and such other information, reports and evidence concerning the
Collateral as Administrative Agent may reasonably request, all in reasonable
detail.
 
(c) Each Grantor shall not use or permit any Collateral to be used unlawfully or
in material violation of any provision of applicable law, or any policy of
insurance covering any of the Collateral.
 
(d) Each Grantor shall give Administrative Agent not less than thirty (30) days
prior written notice of any change in such Grantor’s chief executive office and
principal place of business or of any new location of business or any new
location for any of the Collateral.  With respect to any new location (which in
any event shall be within the continental United States), each Grantor shall
execute and deliver such instruments, documents and notices
 
 
8

--------------------------------------------------------------------------------

 
and take such actions as may be necessary or desirable, or that Administrative
Agent may request, to create, perfect and protect the Security Interests.
 
(e) Each Grantor shall keep full and accurate books and records relating to the
Collateral and shall stamp or otherwise mark such books and records in such
manner as Administrative Agent may reasonably request indicating that the
Collateral is subject to the Security Interests.
 
(f) Beyond the safe custody thereof, each Grantor agrees that Administrative
Agent or any other Secured Party shall have no duties concerning the custody and
preservation of any Collateral in its possession (or in the possession of any
agent or bailee) or with respect to any income thereon or the preservation of
rights against prior parties or any other rights pertaining
thereto.  Administrative Agent or any other Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which it accords its own property.  Administrative Agent or any other
Secured Party shall not be liable or responsible for any loss or damage to any
of the Collateral, or for any diminution in the value thereof, by reason of the
act or omission of any warehouseman, carrier, forwarding agency, consignee or
other agent or bailee selected by Administrative Agent or any other Secured
Party in good faith.
 
(g) Each Grantor shall do nothing to impair the rights of Administrative Agent
in the Collateral.  Each Grantor assumes all liability and responsibility in
connection with the Collateral acquired by it, and the liability of such Grantor
to pay the Secured Obligations shall in no way be affected or diminished by
reason of the fact that such Collateral may be lost, stolen, damaged, or for any
reason whatsoever unavailable to such Grantor.
 
(h) The Administrative Agent and each other Secured Party agree that upon
payment in full of all Secured Obligations, the Security Interests shall
terminate and all rights to the Collateral shall revert to the applicable
Grantor.  Administrative Agent further agrees that upon such termination of the
Security Interests or release of any Collateral, Administrative Agent shall, at
the joint and several expense of the Grantors, execute and deliver to each
Grantor such documents as such Grantor shall reasonably request to evidence the
termination of the Security Interests or the release of such Collateral, as the
case may be.
 
4.9. Federal Compliance.
 
(a) Each Grantor shall promptly notify Administrative Agent in writing upon
acquiring any interest in Federal Registration Collateral.  Each Grantor shall
take such steps as may be necessary or desirable, or that Administrative Agent
may request, in order to perfect any Security Interests.
 
(b) Each Grantor shall promptly notify Administrative Agent in writing of any
Collateral which constitutes a claim against the United States government or any
instrumentality or agency thereof, the assignment of which claim is restricted
by federal law.  Upon the request of Administrative Agent, each Grantor shall
take such steps as may be necessary or desirable, or that Administrative Agent
may request, to comply with any applicable federal assignment of claims laws and
other comparable laws.
 
 
9

--------------------------------------------------------------------------------

 
(c) Each Grantor shall not produce any Inventory in violation of any material
provision of the Fair Labor Standards Act of 1938, or in material violation of
any other law.
 
4.10. Grantors Remain Liable. Notwithstanding anything to the contrary contained
herein:  (i) each Grantor shall remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein and shall perform all
of its duties and obligations thereunder to the same extent as if this Agreement
had not been executed; (ii) the exercise by Administrative Agent of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral; (iii)
Administrative Agent and each other Secured Party shall not have any obligation
or liability under the contracts and agreements included in the Collateral by
reason of this Agreement, nor shall Administrative Agent be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder; and (iv)
Administrative Agent and each other Secured Party shall not have any liability
in contract or tort for any Grantor’s acts or omissions.
 
4.11. Insurance.  The assets and properties of each Grantor at all times shall
be maintained in all material respects in good and merchantable condition,
ordinary wear and tear excepted and subject to such exceptions as are not, in
the aggregate, material to the value of such assets and properties as a whole,
as determined by the Administrative Agent in its sole discretion. Grantors shall
bear the full risk of any loss of any nature whatsoever with respect to the
Collateral.  Grantors will furnish Administrative Agent with (i) copies of all
insurance policies and evidence of the maintenance of such policies by the
renewal thereof at least thirty (30) days before any expiration date, and (ii)
appropriate lender loss payable and additional insured endorsements in form and
substance satisfactory to Administrative Agent, naming the Administrative Agent,
on behalf of the Secured Parties, as a lender loss payee and additional insured
as its interests may appear with respect to property, casualty and liability
insurance coverage, and providing (A) that all proceeds thereunder shall be
payable to Administrative Agent, (B) no such insurance shall be affected by any
act or neglect of the insured or owner of the property described in such policy,
and (C) that such policy and loss payable clauses may not be cancelled, amended
or terminated unless at least thirty (30) days’ prior written notice is given to
Administrative Agent.  In the event of any loss thereunder, the carriers named
therein hereby are directed by Administrative Agent and Grantors to make payment
for such loss to Administrative Agent for the benefit of the Secured Parties and
not to such Grantor and Administrative Agent jointly; provided, however, unless
an Event of Default under the Credit Agreement shall then exist and be
continuing, any such payment for such loss shall be made subject to the
provisions of Section 2.10(d) and (e) of the Credit Agreement.  If any insurance
losses are paid by check, draft or other instrument payable to any Grantor and
Administrative Agent jointly, Administrative Agent may endorse such Grantor’s
name thereon and do such other things as Administrative Agent may deem advisable
to reduce the same to cash.  If any payment for such loss is made to a Grantor
and not Administrative Agent, such Grantor shall turn over such payment to
Administrative Agent; provided, however, unless an Event of Default under the
Credit Agreement shall then exist and be continuing, any such payment for such
loss shall be made subject to the provisions of Section 2.10(d) and (e) of the
Credit Agreement.   Administrative Agent is hereby authorized to adjust and
compromise claims under insurance coverage referred to above.  All loss
recoveries received by Administrative Agent upon any such insurance may, subject
to the following provisions of this section, be applied to the Secured
 
 
10

--------------------------------------------------------------------------------

 
Obligations, in such order as Administrative Agent in its sole discretion shall
determine; provided, however, unless an Event of Default under the Credit
Agreement shall then exist and be continuing, any such payment for such loss
shall be made subject to the provisions of Section 2.10(d) and (e) of the Credit
Agreement.  Any surplus shall be paid by Administrative Agent to Grantors or
applied as may be otherwise required by law.  Any deficiency thereon shall be
paid by Grantors to Administrative Agent, on demand.
 
4.12. Other Documents and Actions.  Each Grantor shall, from time to time, at
its expense, promptly execute and deliver all further instruments, documents and
notices and take all further action that may be necessary or desirable, or that
Administrative Agent may request, in order to create, perfect and protect any
Security Interests, or to enable Administrative Agent to exercise and enforce
its rights and remedies hereunder or under any other Credit Document with
respect to any Collateral.  Without limiting the generality of the foregoing,
each Grantor shall:  (i) at any reasonable time, upon demand by Administrative
Agent to such Grantor, exhibit the Collateral to allow inspection of the
Collateral by Administrative Agent or Persons designated by Administrative Agent
and to examine and make copies of the records of such Grantor related thereto,
and to discuss the Collateral and the records of such Grantor with respect
thereto with, and to be advised as to the same by, such Grantor’s officers and
employees and, after the occurrence and during the continuance of an Event of
Default, with any other Person which is or may be obligated with respect to any
Collateral; and (ii) upon Administrative Agent’s request, appear in and defend
any action or proceeding that may affect such Grantor’s title to or
Administrative Agent’s security interest in the Collateral.
 
SECTION 5. Remedial Provisions.
 
(a) If an Event of Default shall have occurred and be continuing:
 
(1) Administrative Agent, may exercise in respect of the Collateral, in addition
to all other rights and remedies provided for in this Agreement, in any other
Credit Document or otherwise available to it, all the rights and remedies of
Administrative Agent on default under the Uniform Commercial Code (whether or
not the Uniform Commercial Code applies to the affected
Collateral).  Administrative Agent shall have no obligation to marshal any
Collateral in favor of any Grantor or any other credit party.
 
(2) upon notice by Administrative Agent to the relevant Grantor or
Grantors, Administrative Agent or its nominee may exercise (A) any voting,
consent, corporate and other right pertaining to the Pledged Collateral at any
meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the interests in Pledged Collateral as if it were the
absolute owner thereof (including the right to exchange at its discretion any of
the interests in Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Collateral, the
right to deposit and deliver any Pledged Collateral with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as Administrative Agent may determine), all without liability
except to account for property actually received by it; provided, however, that
Administrative Agent shall have no duty to any Grantor to exercise any
 
11

--------------------------------------------------------------------------------

 
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.
 
(3) all proceeds of any Collateral received by any Grantor hereunder in cash or
Cash Equivalents shall be held by such Grantor in trust for Administrative Agent
and the other Secured Parties, segregated from other funds of such Grantor, and
shall, promptly upon receipt by any Grantor, be turned over to Administrative
Agent in the exact form received (with any necessary endorsement).
 
(b) In order to permit Administrative Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder during the continuance of an Event of Default, (i) each Grantor shall
promptly execute and deliver (or cause to be executed and delivered) to
Administrative Agent all such proxies, dividend payment orders and other
instruments as Administrative Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Grantor hereby grants
to Administrative Agent an irrevocable proxy to vote all or any part of the
Pledged Collateral and to exercise all other rights, powers, privileges and
remedies to which a holder of the interests in the Pledged Collateral would be
entitled (including giving or withholding written consents of shareholders,
partners or members, as the case may be, calling special meetings of
shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any interests in any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such interests in any Pledged Collateral or any officer
or agent thereof) during the continuance of an Event of Default and which proxy
shall only terminate upon the payment in full of the Secured Obligations (other
than contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).
 
(c) Each Grantor hereby expressly irrevocably authorizes and instructs, without
any further instructions from such Grantor, each issuer of any interests in
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from Administrative Agent in writing that states that
an Event of Default is continuing and is otherwise in accordance with the terms
of this Agreement and each Grantor agrees that such issuer shall be fully
protected from liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Credit Agreement, pay any dividend
or make any other payment with respect to the interests in any Pledged
Collateral directly to the Administrative Agent.
 
(d) Each Grantor agrees that, to the extent notice of sale shall be required by
law, a reasonable authenticated notification of disposition shall be a
notification given at least ten (10) days prior to any such sale and such notice
shall (i) describe Administrative Agent and the applicable Grantor, (ii)
describe the Collateral that is the subject of the intended disposition, (iii)
state the method of intended disposition, (iv) state that such Grantor is
entitled to an accounting of the Secured Obligations and state the charge, if
any, for an accounting, and (v) state the time and place of any public
disposition or the time after which any private sale is to be made.  At any sale
of the Collateral, if permitted by law, Administrative Agent or any other
Secured Party may bid (which bid may be, in whole or in part, in the form of
cancellation of
 
 
12

--------------------------------------------------------------------------------

 
indebtedness) for the purchase, lease, license or other disposition of the
Collateral or any portion thereof for the account of Administrative Agent or any
other Secured Party.  Administrative Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been
given.  Administrative Agent may disclaim any warranties that might arise in
connection with the sale, lease, license or other disposition of the Collateral
and have no obligation to provide any warranties at such time.  Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  To the extent
permitted by law, each Grantor hereby specifically waives all rights of
redemption, stay or appraisal, which it has or may have under any law now
existing or hereafter enacted.
 
(e) If an Event of Default has occurred and is continuing, each Grantor hereby
irrevocably authorizes and empowers Administrative Agent or any other Secured
Party, without limiting any other authorizations or empowerments contained in
any of the other Credit Documents, to assert, either directly or on behalf of
such Grantor, any claims such Grantor may have, from time to time, against any
other party to any of the agreements to which such Grantor is a party or to
otherwise exercise any right or remedy of such Grantor under any such agreements
(including, without limitation, the right to enforce directly against any party
to any such agreement all of such Grantor’s rights thereunder, to make all
demands and give all notices and to make all requests required or permitted to
be made by such Grantor thereunder).
 
(f) Each Grantor acknowledges and agrees that a breach of any of the covenants
contained in Sections 4, 5 and 6 hereof will cause irreparable injury to
Administrative Agent and each other Secured Party and that Administrative Agent
and each other Secured Party have no adequate remedy at law in respect of such
breaches and therefore agrees, without limiting the right of Administrative
Agent and each other Secured Party to seek and obtain specific performance of
other obligations of such Grantor contained in this Agreement, that the
covenants of such Grantor contained in the Sections referred to in this Section
shall be specifically enforceable against such Grantor.
 
(g) No failure or delay on the part of Administrative Agent or any other Secured
Party in the exercise of any power, right or privilege hereunder shall impair
such power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or any
other right, power or privilege.  All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
SECTION 6. Expenses.
 
(a)           Without limiting any Grantor’s obligations under the Credit
Documents, each Grantor hereby agrees to promptly pay all fees, costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with (i) protecting, storing, warehousing, appraising, insuring,
handling, maintaining and shipping the Collateral, (ii) creating, perfecting,
maintaining and enforcing the Liens created hereunder and (iii) collecting,
enforcing, retaking, holding, preparing for disposition, processing and
disposing of the Collateral.
 
 
13

--------------------------------------------------------------------------------

 
(b)           If any Grantor fails to promptly pay any portion of the above
costs, fees and expenses when due or to perform any other obligation of such
Grantor under this Agreement, Administrative Agent or any other Secured Party
may, at its option, but shall not be required to, pay or perform the same and
charge such Grantor’s account for all fees, costs and expenses incurred
therefor, and the Grantors jointly and severally agree to reimburse
Administrative Agent or any other Secured Party, as applicable, therefor on
demand.  All sums so paid or incurred by Administrative Agent or any other
Secured Party for any of the foregoing, any and all other sums for which any
Grantor may become liable hereunder and all fees, costs and expenses (including
attorneys’ fees, legal expenses and court costs) incurred by Administrative
Agent or any other Secured Party in enforcing or protecting the Security
Interests or any of their rights or remedies under this Agreement shall be
payable on demand, shall constitute Secured Obligations, shall bear interest
until paid at the highest rate permitted by law and shall be secured by the
Collateral.
 
SECTION 7. Notices.
 
All notices, approvals, requests, demands and other communications hereunder to
be delivered to any Grantor and all notices, approvals, requests, demands and
other communications hereunder shall be given in accordance with the notice
provision of the Credit Agreement.
 
SECTION 8. Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the Grantors,
Administrative Agent and the other Secured Parties and their respective
successors, permitted transferees and permitted assigns hereto and their
respective successors and assigns, except that no Grantor may assign its rights
or obligations hereunder without the written consent of Administrative
Agent.  No sales of participations, other sales, assignments, transfers or other
dispositions of any agreement governing or instrument evidencing the Secured
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to Administrative Agent hereunder, subject to the rights
of any such assignee.
 
SECTION 9. Changes in Writing.
 
No amendment, modification, termination or waiver of any provision of this
Agreement shall be effective unless the same shall be in writing signed by
Administrative Agent and the Grantors.
 
SECTION 10. GOVERNING LAW.
 
THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH, AND ENFORCED
UNDER, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS OR INSTRUMENTS
ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH STATE.
 
SECTION 11. JURISDICTION; JURY TRIAL WAIVER.
 
(a) EACH GRANTOR HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS
 
 
14

--------------------------------------------------------------------------------

 
AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES OF AMERICA, IN EACH CASE LOCATED IN THE STATE OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY EXPRESSLY SUBMITS
TO THE PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF
AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT SUCH COURTS
ARE AN INCONVENIENT FORUM.  EACH GRANTOR HEREBY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS
SET FORTH IN THE CREDIT AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS
AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF ADMINISTRATIVE
AGENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GRANTOR IN ANY OTHER JURISDICTION.
 
(b) EACH GRANTOR HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.  EACH GRANTOR (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ADMINISTRATIVE AGENT AND EACH SECURED PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ADMINISTRATIVE AGENT AND EACH SECURED PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (II)
ACKNOWLEDGES THAT ADMINISTRATIVE AGENT AND EACH SECURED PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT, AND THE OTHER CREDIT DOCUMENTS TO WHICH IT IS
PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
 
SECTION 12. Counterparts; Integration.
 
Facsimile or electronic transmission of any executed original document and/or
retransmission of any executed facsimile or electronic transmission shall be
deemed to be the same as the delivery of an executed original.  At the request
of any party hereto, the other parties hereto shall confirm facsimile or
electronic transmission by executing duplicate original documents and delivering
the same to the requesting party or parties.  This Agreement may be executed in
any number of counterparts and by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
 
SECTION 13. Headings.
 
Headings and captions used in this Agreement are included for convenience of
reference and shall not be given any substantive effect.
 
 
15

--------------------------------------------------------------------------------

 
SECTION 14. General Terms and Conditions.
 
In addition to and without limitation of any of the foregoing, this Agreement
shall be deemed to be a Credit Document and shall otherwise be subject to all of
the general terms and conditions contained in the Credit Agreement, mutatis
mutandi.
 
SECTION 15. Additional Grantors.
 
It is understood and agreed that any Subsidiary of a Borrower shall be, and any
new subsidiary of a Borrower shall be required to become after the date hereof,
a Grantor under this Agreement and the other Credit Documents.  Any such
Subsidiary of a Borrower shall become a Grantor (an “Additional Grantor”)
hereunder by (x) executing a joinder agreement in form and substance
satisfactory to the Administrative Agent, (y) delivering supplements to
Schedules of this Agreement as are necessary to cause such Schedules to be
complete and accurate with respect to such additional Grantor on such date and
(z) taking all actions as specified in this Agreement as would have been taken
by such Grantor had it been an original party to this Agreement, in each case
with all documents required above to be delivered to Administrative Agent and
with all documents and actions required above to be taken to the reasonable
satisfaction of the Administrative Agent.
 
[Signature pages follow]
 
 
 
 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Security Agreement as of
the date first written above.
 

 
GRANTORS:
 
 
ADVANCED ENVIRONMENTAL RECYCLING
TECHNOLOGIES, INC.
 
By:__________________________________
Name:________________________________
Title:_________________________________
         
 
          ADMINISTRATIVE AGENT:
 
H.I.G. AERT, LLC
 
By:__________________________________
Name:________________________________
Title:_________________________________



 

 
 
[Signature Page to Security Agreement]

--------------------------------------------------------------------------------

 
 
Schedules to Security Agreement
 
Schedule 3.2
 
Organizational Information
 
Name
Prior
Names (in
past 5
years)
Type
Jurisdiction of
Organization
Grantor’s
Location
Organizational
ID
                                                           



 




 
 

--------------------------------------------------------------------------------

 
Schedules to Security Agreement
 
Schedule 3.3
 
Collateral Locations, Chief Executive Office, Real Estate, Legal Descriptions
 
Chief Executive Office
 


 
Location of Books and Records
 


 
Locations of Inventory, Equipment and Other Assets
 
Address
Owned/Leased/Third Party
Name/Address of Lessor or
Third Party, as Applicable
                       



 


 


 


 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 3.5
 
Federal Registration Collateral
 






 

 
 
 

--------------------------------------------------------------------------------

 
Schedule 3.8
 
Intellectual Property
 








 